Opinion Concurring in Result
DeBruler, J.
I concur in the result, because I do not believe that Indiana required its trial judges to ascertain whether there was a factual basis for a guilty plea at the time of petitioner’s plea in 1958. However, since Brimhall v. State, (1972) 258 Ind. 153, 279 N.E.2d 557, the trial judge has had the duty of ascertaining whether there was a factual basis. And, the requirement that the court refuse to enter judgment upon a plea of guilty “unless it is satisfied from its examination of the defendant that there is a factual basis for the plea” is now statutory. Ind. Code § 35-4.1-1-4 (b), being Burns § 9-1205 (b).
The State, in its brief, notes:
“Defendant was indicted for First Degree Murder in that he allegedly shot and killed one Ruth Johnson. Further facts concerning the murder are not contained in the record.”
The indictment gives the date of the offense and uses the legal terms “purposely and maliciously and with premeditated malice” and notes the weapon, a rifle. The record reads further:
“Comes now the defendant . . . and the Court having heard the evidence and being duly advised in the premises, now finds that the said defendant, William G. Johnson is guilty. . . .”
Such a record does not satisfy the present statutory “factual basis” requirement. The form questions show that the indictment was read to the petitioner and that he responded affirmatively when asked, “Do you fully understand the charge or allegations contained in the indictment?” Such answer does not inform the judge of the circumstances surrounding the *672defendant’s conduct, nor does it assure the judge that the defendant understands what he is accused of doing.
“The defendant may not completely understand what mental state and acts constitute commission of the offense charged, and it may be that his conduct is not as serious as that charged or that he has a valid defense to the charge.” ABA Project on Standards for Criminal Justice, Pleas of Guilty §1.6, at p. 31 (1968)
Because this guilty plea proceeding took place before Brim-hall and our statute, Ind. Code § 35-4.1-1-4 (b), I concur in the denial of this petition.
Prentice, J., concurs.
Note. — Reported at 337 N.E.2d 483.